CORRECTED DECISION
This Corrected Decision is issued to clarify the values of the subject property sustained by the court. The analysis of the court is unchanged.
Plaintiffs appeal concerning the assessment of certain real property, identified as Account 104156, for the 2007-08 tax year. Plaintiffs seek a reduction in real market value (RMV) and maximum assessed value (MAV).1 In its Answer, filed April 10, 2008, Defendant asked the court to increase the current assessment.
A trial was convened on November 6, 2008. A Decision was issued by the court on July 15, 2009. On July 21, 2009, the court received a letter from Defendant, asking for clarification of the values.
The Deschutes County Board of Property Tax Appeals found the following values for Account 104156:

Real Market Value (RMV)
  Land:                  $194,770
  Structures, etc.         70,960
  Total RMV:             $265,730
 *Page 2 
RMV of Exception
  Land:                  $185,770
  Structures, etc.            -0-
  Total Exception RMV:   $185,770
Maximum Assessed Value:  $105,050
Assessed Value:          $184,930

Now, therefore,
IT IS THE DECISION OF THIS COURT that the values set by the Deschutes County Board of Property Tax Appeals are sustained.
Dated this day of August 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on August 6,2009. The Court filed and entered this document on August 6, 2009.
1 Plaintiffs' Complaint requested an adjustment in "assessed value." That request was clarified during the course of the appeal to mean "maximum assessed value." *Page 1